Citation Nr: 0626161	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  02-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left foot disability, including plantar 
fasciitis.

2.  Entitlement to a disability rating in excess of 10 
percent for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued in 
October 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In August 2002, 
the veteran testified at a hearing before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.


FINDINGS OF FACT

1. The veteran's left foot disability, to include plantar 
fasciitis, is not shown to be manifested by more than 
moderate foot impairment.

2. The veteran's right foot disability is not shown to be 
manifested by more than moderate foot impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
peroneal nerve disfunction, to include plantar fasciitis of 
the left foot, are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, Diagnostic Code 8521 
(2005).

2. The criteria for a rating in excess of 10 percent for 
residuals of a right foot injury are not met.  38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 4.1, 4.2, 4.3, 4.7, 4.41, 4.71a, 
Diagnostic Code 5299-5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran did not receive this notice 
before the unfavorable AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  A May 2003 letter satisfied notice requirements for 
elements (2) and (3) above, but failed to notify the 
appellant of the evidence required to substantiate his claim 
for an increased rating, and it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim 
prior the initial RO decision.  See 38 C.F.R. 
§ 3.159(b)(1).  In terms of the first element, a January 2006 
letter informed the veteran that he could provide medical 
evidence showing that left and right foot disabilities had 
increased in severity.  The appellant was not prejudiced by 
not receiving this notification prior to the initial AOJ 
decision, as he had over four months to respond prior to the 
certification of his appeal to the Board.  Regarding the 
fourth element, as a practical matter the Board finds that he 
has been notified of the need to provide any evidence he has 
in his possession, for the following reasons.  The May 2003 
letter informed the appellant that it was his responsibility 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  In 
addition, the January 2006 letter asked the veteran to submit 
any evidence in his possession that pertained to his claim.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating 
was granted on appeal.  However, the Board is denying 
increased ratings for the disabilities on appeal.  Therefore 
the Board finds there is no prejudice to the claimant under 
the holding in Dingess/Hartman, supra.  The veteran has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.
 
Service medical records, VA medical records and examination 
reports, private medical records and lay statements have been 
associated with the record.  The appellant has been provided 
the opportunity to present testimony at an August 2002 RO 
hearing; a transcript of this hearing is of record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).


Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The appellant contends that his service-connected left foot 
disability, to include plantar fasciitis, is more severe than 
his assigned 20 percent disability rating suggests and that 
his service-connected right foot disability is more severe 
than his assigned 10 percent disability rating suggests.  He 
asserts that he is eligible for higher ratings for his 
service-connected disabilities.

The veteran's service-connected left foot disorder is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  To receive a 
30 percent rating under Diagnostic Code 8521, the medical 
evidence must show severe incomplete paralysis of the left 
foot.  The veteran's service-connected right foot disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  
To receive a 20 percent rating under Diagnostic Code 5284, 
there must be medical evidence of moderately severe residuals 
of foot injuries.  

A September 2002 VA examination report reflects a diagnosis 
of peroneal nerve neuropathy with residual foot drop and mild 
loss of function of his left foot, and mild instability and a 
minimal loss of function of his right foot.  Physical 
examination revealed normal plantar flexion and decreased 
dorsiflexion of the left foot.  A March 2004 VA examiner 
noted that the veteran's range of motion in his ankles was 
about 5 degrees dorsiflexion and 45 degrees plantar flexion, 
and there was no tenderness or swelling of either ankle.  He 
diagnosed the veteran with arthralgias of both feet and 
ankles with no significant degenerative joint disease.  A 
March 2005 VA medical record shows that there was no change 
in the veteran's orthopedic condition or his neurovascular 
status, and no new lesions.  The Board notes that the March 
2005 medical record reflects that the veteran had peroneal 
atrophy and possible ankle arthritis in his right ankle.

In August 2005, a private medical examiner opined that the 
veteran had subtalar arthritis or subtalar pathology of the 
right ankle.  X-rays dated in August 2005 of the veteran's 
feet and ankles performed by a private physician show some 
minimal spurring across the joints, but no significant 
abnormalities.  

The veteran's symptoms of the disability in his left foot are 
consistent with a finding of moderate incomplete paralysis of 
the peroneal nerve.  The September 2002 VA examiner noted a 
mild loss of function of the left foot and normal plantar 
flexion.  November 2003 treatment records show the veteran's 
left ankle strength was 5/5, and physiotherapy treatment 
records from March 2004 indicate the veteran had a stable 
left ankle with no tenderness or swelling.  Therefore, the 
veteran's current symptomatology of his left foot disability 
more nearly approximates the criteria for a 20 percent 
rating, and the standards for a 30 percent rating have not 
been met.

The veteran's symptoms of the disability in his right foot 
are consistent with a finding of moderate residuals of a foot 
injury.  The veteran's September 2002 VA medical examination 
report reflects that he had mild instability in his right 
ankle that was corrected by a brace and had minimal loss of 
function,  November 2003 physiotherapy records reflect a 
normal range of motion of the right ankle, and the March 2004 
VA examination shows the veteran had a stable right ankle 
joint and no tenderness or swelling.  Therefore, the 
veteran's current symptomatology of his right foot disability 
more nearly approximates the criteria for a 10 percent 
rating, and the standards for a 20 percent rating have not 
been met.

There is no evidence of record that the veteran's service-
connected right and left foot disabilities cause marked 
interference with employment, or necessitate frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of 
disability ratings in excess of 20 and 10 percent for the 
service-connected left foot and right foot disabilities, 
respectively.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A disability rating in excess of 20 percent for a left foot 
disability, including plantar fasciitis is denied.

A disability rating in excess of 10 percent for a right foot 
disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


